*699As the Third Department has ruled in a similar case, "Assuming, without deciding, that the Town Board can properly delegate its authority to hire and fire town employees to the Town Supervisor, we are of the view that the * * * resolution [doing so] is invalid because no standard of policy was established by the Town Board to provide a guide for the Town Supervisor to follow when hiring and firing town employees. This omission is fatal to the resolution” (Matter of Schimmel v Biscone, 107 AD2d 915, 916-917, citing 59 NY Jur, Towns, § 68).
We have considered the respondents’ remaining contentions and find them to be without merit. Balletta, J. P., O’Brien, Altman and Friedmann, JJ., concur.